Name: Commission Regulation (EEC) No 1744/87 of 23 June 1987 providing for the grant of private storage aid fixed at a standard rate in advance for lamb in region 7
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 164/ 12 Utricial journal or the European Communities 24. 6. 87 COMMISSION REGULATION (EEC) No 1744/87 of 23 June 1987 providing for the grant of private storage aid fixed at a standard rate in advance for lamb in region 7 1987 for aid for the private storage of lamb carcases or half carcases . Applications submitted on or after the day following that on which the total quantity applied for exceeds 2 000 tonnes shall not be accepted . Quantities in respect of which applications are lodged on the day the overall limit is exceeded shall be reduced proportionally. The amounts of this aid, by tonne of product, bone-in, are fixed in the Annex pursuant to Article 6 ( 1 ) of Regulation (EEC) No 2659/80 . If the market situation makes it advisable, the deadline for the submission of applications may be changed. 2. The amount of aid shall be adjusted if the period of storage is extended or reduced. The supplements per month and deductions per diem are specified in the Annex. 3 . Subject to the provisions of this Regulation, the provisions of Regulation (EEC) No 2659/80 shall apply. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 794/87 (2), and in particular Articles 6 ( 1 ) (a) and 7 (7) thereof, Whereas, in view of the serious difficulties on the market in sheepmeat in Spain and Portugal, private storage aid should be granted in region 7 ; whereas the total quantity for which storage contracts may be concluded should, however, be limited to 2 000 tonnes ; Whereas the provisions of Commission Regulation (EEC) No 2659/80 (3) should be followed in respect of the grant of private storage aid for sheepmeat ; Whereas provisions should be adopted to ensure that the animals involved are slaughtered exclusively in slaughter ­ houses which are approved and supervised in accordance with the provisions of Council Directive 64/433/EEC (4), as last amended by Directive 83/90/EEC (^ ; Whereas Article 3 of Council Regulation (EEC) No 2644/80 ( ®) provides that, if the market situation so requires, the period of storage may be curtailed or extended ; whereas it is therefore appropriate that, in addition to the amounts of aid granted for a specific storage period, amounts to be added or reduced in the event of that period being extended or curtailed should also be fixed ; Whereas foreseeable market conditions make it necessary to provide for storage periods of between two and four months ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, Article 2 Only meat produced in accordance with the provisions of Article 3 ( 1 ) A (a) to (e) of Directive 64/433/EEC shall be eligible for private storage aid. Article 3 1 . The minimum quantity per contract shall be two tonnes expressed as bone-in meat ; it may, where the provisions of the second paragraph of Article 1 ( 1 ) are applied, be less than that quantity. 2. Placing in storage must be carried out within eight days of the date of conclusion of the contract. HAS ADOPTED THIS REGULATION : Article 1 1 . Applications may, in region 7, and subject to an overall limit of 2 000 tonnes, be submitted until 10 July Article 4 1 . The period of storage shall be two, three, or four months . The period shall be left to the storer, who must state his preference at the time of submitting the application referred to in the first subparagraph of Article 1 ( 1 ). 2 . Entitlement to payment of the aid shall arise only if the meat has remained in storage throughout the storage period . (') OJ No 1 183, 16 . 7 . 1980, p. 1 . 0 OJ No L 79, 21 . 3 . 1987, p. 3 . (3) OJ No L 276, 20 . 10 . 1980, p . 12. (4) OJ No 121 , 29 . 7 . 1964, p . 2012/64. 0 OJ No L 59 , 5 . 3 . 1983, p . 10 . ¥) OJ No L 275 , 18 . 10 . 1980, p . 8 . 24 . 6 . 87 Official Journal of the European Communities No L 164/ 13 Article 5 1 . The periods, dates and time limits referred to in this Regulation shall be determined in accordance with Council Regulation (EEC, Euratom) No 1182/71 ('). However, Article 3 (4) of that Regulation shall not apply to the determination of the period of storage as referred to in Article 4 ( 1 ). 2 . Removal from storage may commence on the day * following the last day of the storage period specified in the contract. Article 6 The amount of the security referred to in Article 4 (2) of Regulation (EEC) No 2659/80 shall be 120 ECU per tonne . Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 June 1987. For the Commission Frans ANDRIESSEN Vice-President ANNEX (ECU per tonne) Product in respect of which aid is granted Amount of aid for a storage period of Amount 2 months 3 months 4 months to be added per month to be reduced per day (a) ex 02.01 A IV a) 1 : carcases or half carcases 670 713 756 43 1,4 (') OJ No L 124, 8 . 6 . 1971 , p. 1 .